NUMBER 13-21-00420-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


               IN RE EMPLOYEE FUNDING OF AMERICA, LLC


                        On Petition for Writ of Mandamus.


                                         ORDER
                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       On December 1, 2021, relator Employee Funding of America, LLC, filed a petition

for writ of mandamus and an emergency motion for temporary relief. By petition for writ

of mandamus, relator seeks to compel the trial court to lift its order sealing the file in the

underlying case and to vacate its order appointing a special master. Alternatively, relator

seeks to compel the trial court to rule on relator’s “Motion to Modify Standing Order to

Allow Access to Case File by Intervenor . . . and its Emergency Motion to Stay

Disbursement of Funds.” By emergency motion, relator seeks to stay the underlying
proceedings.

       The Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that it should be granted. Accordingly, we grant the

emergency motion for temporary relief, and we order the underlying trial court

proceedings to be stayed pending further order of this Court. See TEX. R. APP. P. 52.10(b)

(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”).

       The Court requests that the real parties in interest, Martin Phipps, Clayton Clark,

and Peter Flowers, or any others whose interest would be directly affected by the relief

sought, including Gregory L. Gowan as Special Master, or Scott H. Freeman as Fund

Administrator for ARCHER Systems, LLC, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

                                                                      PER CURIAM



Delivered and filed on the
3rd day of December, 2021.




                                             2